In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00363-CV
     ___________________________

     IN RE JOSE BARRETO, Relator




             Original Proceeding
231st District Court of Tarrant County, Texas
       Trial Court No. 231-635708-18


   Before Bassel, Womack, and Walker, JJ.
     Per Curiam Memorandum Opinion
                        MEMORANDUM OPINION

      The court has considered relator’s “Request for Mandamus Relief and Request

for Emergency Relief” and is of the opinion that relief should be denied.

Accordingly, relator’s “Request for Mandamus Relief and Request for Emergency

Relief” are denied.

                                                 Per Curiam

Delivered: November 10, 2021




                                       2